Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 1 of 6 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
MOE District of E L_ Of / LA
Division

Case No. Ss 20-4 630-5 - B2TRAC

SIEVE NW chf De (to be filled in by the Clerk's Office)
IVE.

Plaintiffs)
(Write the fill name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list PE

WALMART We, -

nitions Lets he Sree Re

Lisenian®
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) [Aves []No

™~

   

Nm eee eee ee ee

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name EEN. Whe é Lh / DE
Street Address BO X A BOT

City and County “LAX (QUAL)
State and Zip Code FL 3220 F

Telephone Number GoY- GOD — G ] Z B _—
E-mail Address MPRIDEL Oath Lo, CM

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name WA LWAKT. Tah C f

Job or Title (if known) ee - _

Street Address POR Ss. Wee TH ST, _
City and County LEN LWV) ¢ LLE a
State and Zip Code XH AKT) a

Telephone Number oo & 0O- G A So. 7 * BK YE ee

E-mail Address (if known)

 

Defendant No. 2

Name SL OM & & Heat Ml / yy

Job or Title (if known)

Street Address 6 2 S, Wy OZ TH ST, GT,
City and County GG STi, LE ; ee
WEE

State and Zip Code

Telephone Number GOD <F. 26. _ BK LE

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

Job or Title (ifknown) 4 ~ }
Street Address 7KS0 4 li WZ V4: W, VY
City and County LAX Uf
State and Zip Code FF, lA Zo ZZ 0) ZL

Telephone Number

 

E-mail Address (if known)

Defendant No. 4

Name S OWE V4 GE J iN

 

Job or Title (if known)

Street Address _ TKS SO Ly; L) pr G we a ee
City and County . LAK

State and Zip Code ee FL tO) a
Telephone Number

 

 

E-mail Address (if known)

Page 2 of 6
Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name WALMART 2UERCEN TER
Street Address 4 RIX LY a Z / LS LZ) Vy VY
City and County JA xX ‘ f
State and Zip Code -, /- BZZ D 7

Telephone Number

 

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x

Xl

Bal
JX

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note. In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

442 y6c /961* NLRA SL UMAR (ME PYADL, ACT

Relevant state law’ (specify, if knowith:

NEGLIGENCE ; DischiMaplApZio; SUANDEM Bel

Relevant city or county Iw (specify, if known):

 

Page 3 of 6
Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

STN TEMES

 

We

OFEN Cook

 

 

 

 

 

 

 

Statement of Claim
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
A. The discriminatory conduct of which I complain in this action includes (check all that apply):
[| Failure to hire me.
[| Termination of my employment.
Failure to promote me.
[] Failure to accommodate my disability.
Kl Unequal terms and conditions of my employment.
Xl Retaliation.
X Other acts (specify): kept MF q&, MN, (Eg, NTI) ‘4 ) } TY 5
(Note: Only those grounds raised in the charge filed with the Equal Employment —
Opportunity pers can be considered by the federal district court under the
federal py pens ation a )
SEX WASMENT,  HesTi Le. Wah EVR; rs SIDA LIBEL
B. It is my best recollection that HA alleged discriminctory acts occurred on date(s)
2 Lf
FAO, WAY 2 20/9 Wy Jo THE MET
E EXGIT-~ B CEEIC CHAR CE STATEMENT)
Cc. I believe laa defendant(s) (check one):
4 is/are still committing these acts against me.
CJ is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
Pa race
color
fA gender/sex
LJ religion
CJ national origin
x age (year of birth) (only when asserting a claim of age discrimination.)
LC] disability or perceived disability (specify disability)
E.

The facts of my case are as ohol Ef addi Gy her? pages if ae A

AD
} — CTS Fi ZY WA; LM
iy “Bald de hii “ie T OFF Ube? by FHLE|

IESEMENCE, TYE. BEQC

Page 4 of 6
Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 5 of 6 PagelD 5

  
 
  

    
 

  

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

QT OPT YW INCOKIOWTE 27 REFEREE: EX
A E, AUD ALL FACTS F 1
il a AE Ee he HD Bie,
OL AjopT “Wd anlioh RATE Ly HEFEWCE » EMG Nf FE
We OF Al COMIIANT To THE SED, THALE CMY, We
FACTS AID WH = WHLMIRT OfGW Beek folycy: —

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

         

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)
fe
_ WUNE A019 Plus AdbiTiongl. Lihaes. Wry A070
B. The Equal Employment Opportunity Commission (check one):

has not issued a Notice of Right to Sue letter.

AL issued a Notice of Right to Sue letter, which I received on (date) make} 172 AOZLO

(Note: Attach a copy of the Notice of Right to Sue letter Jrom the Equal Employment
Opportunity Commi gio 0 this complgjnt.)
bi1 — 7
C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[A 60 days or more have elapsed.
LJ less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

THE Ghmé oR Fi MilAk whales ARE CONTINUE AT
[REGENT TE. MD Will GE STATED MV A Secon

THE
c0C CLAIM Ab/te LAB CAM. ,

“6 fi LNT le how bi We GEEN Filé) ZV
WALMART ofEN Dowk Polity nage Sot 6
Pro Se 7 (Rev. 12/16) Bi for eh Discrimination

VI.

Case 3:20-cv-00620-TJC-JRK Document1 Filed 06/17/20 Page 6 of 6 PagelD 6

I TO, 000,

Phil HNO LuPERING 4 300,000, 2
PUNITIVE O4MAGES ~~ _ ¥ 100,000. 2

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: L - L7- Wi 0)

Signature of Plaintiff Hr —
Printed Name of Plaintiff _ STEYEM WMI OE : . ee

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

Bar Number

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
